Berry, J.
After alleging that the plaintiff is a corporation, duly •created and organized under the laws of this state, etc., the complaint in this action proceeds further to allege that “plaintiff and defendant entered into an agreement to and with each other,” for the purchase and storage of wheat by defendant for plaintiff, for a commission to be paid by the latter. The fact of plaintiff’s capacity and power to make such an agreement is included and implied in the allegation that it “entered into” the same. In the absence of the power and capacity this allegation could not be true. State of Wisconsin v. Torinus, 22 Minn. 272. This view is equally applicable to the count for .goods sold and delivered.
Order affirmed.